DETAILED ACTION
1.	This action is responsive to the communication filed on May 11, 2021.  Claims 1-20 are pending.  At this time, claims 1, 6-8, 11-17 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Applicant’s election of Species 1, claims 1-17, in the reply filed on April 21, 2020 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2021.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Claim 17 use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 17 recites limitations “means for generating an electrical signal in response to acoustic waves propagating through a solid medium; means for converting the electrical signal into digital acoustic data; means for encrypting the digital acoustic data to generate encrypted acoustic data; and means for wirelessly transmitting the encrypted acoustic data via one or more radio access technologies (RATs)” use the phrase “means for” or “step for” or a generic placeholder coupled with functional languages are sufficient for performing the claimed function.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
11.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 6, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ammar; Danny F.  (US 8531915 B2), in view of Okunev; Yuri et al. (US 20080112885 A1), and further in view of Mueck; Markus et al. (US 20110103301 A1).
a.	Referring to claim 1:
		i.	Ammar teaches an acoustic detector, comprising:
(1)	an acoustic transducer to be coupled to a solid medium (see column 12, lines 26-30 of Ammar), wherein the acoustic transducer is configured (see column 3, lines 23-36;  column 12, lines 26-30 of Ammar);
(2)	an analog-to-digital converter coupled to the acoustic transducer to convert the electrical signal into digital acoustic data (see column 1, lines 62-64 of Ammar);
(3)	an encryption module coupled to encrypt the digital acoustic data to generate encrypted acoustic data (see the combination of teaching between Ammar and Okunev); and
(4)	a wireless communication interface coupled to transmit the encrypted acoustic data via one or more radio access technologies (RATs) (see the combination of teaching between Ammar, Okunev, and Mueck).
ii.	Although Ammar teaches the claimed subject matter, Ammar is silent on the capability of disclosing (1) an encryption module coupled to encrypt the digital acoustic data to generate encrypted acoustic data and a wireless communication interface coupled to transmit the encrypted acoustic data, and (2) one or more radio access technologies (RATs).  On the other hand, Okunev teaches (1) an encryption module coupled to encrypt the digital acoustic data to generate encrypted acoustic data and a wireless communication interface coupled to transmit the encrypted acoustic data in paragraphs [0095, 0257] of Okunev, and Mueck teaches (2) one or more radio access technologies (RATs) in paragraph [0071] of Mueck.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Ammar with the teaching of Okunev to encode and/or decode an acoustic communication signal (see paragraphs [0095, 0257] of Okunev), and with the teaching of Mueck useful for mixed networks (see paragraph [0131] of Mueck).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Ammar with the teaching of Okunev to communicate with remote entity 502 using wired and/or wireless links, in a direct fashion or through a network (see paragraph [0095] of Okunev), and (see paragraph [0131] of Mueck).
b.	Referring to claim 6:
		i.	The combination of teaching between Ammar, Okunev, and Mueck teaches the claimed subject matter.  Ammar further teaches:
(1)	further comprising an acoustic filter coupled to the acoustic transducer to limit the electrical signal to an audible frequency range  (see column 4, line 65 through column 5, line 12 of Ammar).
c.	Referring to claim 13:
		i.	The combination of teaching between Ammar, Okunev, and Mueck teaches the claimed subject matter.  Mueck further teaches:
(1)	wherein the one or more RATs comprises at least one RAT selected from the group consisting of Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, orZigbee  (see paragraph [0061] of Mueck).
d.	Referring to claim 14:
		i.	The combination of teaching between Ammar, Okunev, and Mueck teaches the claimed subject matter.  Ammar further teaches:
(1)	further comprising: an acoustic transmitter coupled to convert the encrypted acoustic data into a non-audible acoustic signal and to broadcast the non-audible acoustic signal  (see column 2, lines 4-19 of Ammar).
e.	Referring to claim 15:
		i.	The combination of teaching between Ammar, Okunev, and Mueck teaches the claimed subject matter.  Ammar further teaches:
(1)	wherein the acoustic transmitter comprises an ultrasonic transmitter or an infrasonic transmitter  (see column 2, lines 4-19 of Ammar).
f.	Referring to claim 16:
		i.	The combination of teaching between Ammar, Okunev, and Mueck teaches the claimed subject matter.  Ammar further teaches:
(1)	wherein the acoustic transducer is further configured to generate the electrical signal in response to non-audible acoustic waves generated by (see column 3, lines 23-36;  column 12, lines 26-30 of Ammar).
g.	Referring to claim 17:
i.	This claim consists an acoustic detector to implement the steps of claim 1, thus it is rejected with the same rationale applied against claim 1 above.
13.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ammar; Danny F.  (US 8531915 B2), in view of Okunev; Yuri et al. (US 20080112885 A1), in view of Mueck; Markus et al. (US 20110103301 A1), and further in view of Pance; Aleksandar et al. (US 20110037734 A1).
a.	Referring to claim 3:
		i.	Although the combination of teaching between Ammar, Okunev, and Mueck teaches the claimed subject matter, they are silent about translucent to light.  On the other hand, Pance teaches:
(1)	wherein the solid medium is translucent to light  (see paragraph [0024] of Pance).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Ammar with the teaching of Pance to allow light to shine through the surface (see paragraph [0024] of Pance).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Ammar with the teaching of Pance where the surface may have micro perforations that are not generally visible, but through which light may pass (see paragraph [0024] of Pance).
b.	Referring to claim 8:
		i.	The combination of teaching between Ammar, Okunev, Mueck, and Pance teaches the claimed subject matter.  Sohn further teaches:
(1)	wherein the solid medium comprises at least one material selected from the group consisting of: glass, plastic, acrylic, polycarbonate, polyethylene, and ceramic  (see column 9, lines 42-49 of Ammar).
11 is rejected under 35 U.S.C. 103 as being unpatentable over Ammar; Danny F.  (US 8531915 B2), in view of Okunev; Yuri et al. (US 20080112885 A1), in view of Mueck; Markus et al. (US 20110103301 A1), and further in view of Karschnia; Robert J. (US 8050875 B2).
a.	Referring to claim 11:
		i.	Although the combination of teaching between Ammar, Okunev, and Mueck teaches the claimed subject matter of solid medium (see column 12, lines 26-30 of Ammar), they are silent about at least one solar cell to be coupled to the solid medium and configured to generate power to operate the acoustic detector in response to light incident on the solid medium.  On the other hand, Karschnia teaches:
(1)	at least one solar cell to be coupled to the solid medium and configured to generate power to operate the acoustic detector in response to light incident on the solid medium  (see column 6, lines 7-40 of Karschnia).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Ammar with the teaching of Karschnia to generate electricity (see column 1, line 51 of Karschnia).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Ammar with the teaching of Karschnia wherein solar cells, circuitry that generates electricity from vibration, and thermal generators (see column 6, lines 16-18 of Karschnia).
15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ammar; Danny F.  (US 8531915 B2), in view of Okunev; Yuri et al. (US 20080112885 A1), in view of Mueck; Markus et al. (US 20110103301 A1), and further in view of Fleischman; David et al. (US 20090181662 A1).
a.	Referring to claim 12:
		i.	Although the combination of teaching between Ammar, Okunev, and Mueck teaches the claimed subject matter of RATs comprises a cellular communication protocol (see column 12, lines 26-30 of Ammar), they are silent about wherein the acoustic detector further comprises a unique identifier selected from the group consisting of: an Integrated Circuit Card Identifier (ICCID), an International Mobile 
(1)	wherein the acoustic detector further comprises a unique identifier selected from the group consisting of: an Integrated Circuit Card Identifier (ICCID), an International Mobile Equipment Identity (IMEI), and an International Mobile Subscriber Identity (IMSI)  (see paragraph [0096] of Fleischman).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Ammar with the teaching of Fleischman to provide telecommunications carrier configuration at activation of a mobile device (see paragraph [0005] of Fleischman).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Ammar with the teaching of Fleischman wherein removing the smart card from one mobile device and inserting the smart card into another mobile device allows a user to easily change mobile devices (see paragraph [0092] of Fleischman).
Allowable Subject Matter
16.	Claims 2-5, 9 and 10 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten to incorporate all limitations of claims 2-5, 9 and 10 into their independent claim 1.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.


/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
June 3, 2021